Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 10,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00390-CV
                                      ____________

                        IN RE SVETLANA POPLIN, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                           County Civil Court at Law No. 2
                                Harris County, Texas
                            Trial Court Cause No. 907501



                      MEMORANDUM OPINION

       On April 27, 2012, relator Svetlana Poplin filed a petition for writ of mandamus in
this court.   See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Theresa Chang, presiding judge of the County
Civil Court at Law No. 2 of Harris County, Texas, improperly granted a motion to
compel discovery.

       Poplin sued Amerisure Insurance Company for the denial of workers’
compensation benefits. Amerisure’s answer was signed by Scot A. Schwartzberg of the
firm Smith & Carr, P.C. By signing this initial pleading, Schwartzberg became the
attorney in charge pursuant to Texas Rule of Civil Procedure 8. Subsequently, Amerisure
sent requests for written discovery to Poplin. The cover letter for the discovery requests
was printed on letterhead of Smith & Carr, P.C. and signed by “Charles M. Carr, III, for
the firm.” Poplin refused to respond to discovery alleging that she was not required to
respond because Carr was not the attorney in charge. Amerisure subsequently filed a
motion to compel discovery, which was signed by Scot A. Schwartzberg. The trial court
granted the motion to compel.
         Poplin contends she was not required to respond to discovery because the attorney
who signed the cover letter attached to the discovery requests was not the attorney in
charge pursuant to Texas Rule of Civil Procedure 8. The record reflects that an attorney
other than Schwartzberg signed the cover letter without being designated as attorney in
charge.      Both Schwartzberg and Carr are lawyers in the same firm, and that firm
represents Amerisure in the underlying case. Though Poplin was entitled to continue to
correspond with the attorney in charge, she cites no authority1 for the proposition that a
cover letter signed by another attorney from his firm relieved her of an obligation to
respond to discovery. Poplin has not shown how she was harmed by the signing of the
letter by co-counsel in the firm of the attorney in charge. See Tex. R. App. P. 44.1; see
also Sunbeam Environmental Services, Inc. v. Texas Workers’ Compensation Ins.
Facility, 71 S.W.3d 846, 851 (Tex. App.—Austin 2002, no pet.); Spellmon v. Collins,
970 S.W.2d 578, 580 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
         Relator has not shown she is entitled to the extraordinary relief of writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and McCally.




         1
           Texas Rule of Civil Procedure 8 provides no authority for Poplin's position. Poplin admits that Rule 8
requires communications to the attorney in charge, not from the attorney in charge.
                                                         2